OFFICE    OF   THE    ATTORNEY     GENERAL   OF   TEXAS
                                    AUSTIN




EottoPaitle   John H. UlnterE
Exeaatlve Director
state Departmnt OS PubllC Welfare
Attatln,Texas

Deal@fur:
BonerabloJohn B. Ulntefa,pge 3


       .   iiewe oSthmopittloa,
                              therefore,the&mrd                oSCaa-
tro1 ia correctln ita po8ltlontbrt the skpRamnt's mqmJ-
wtltatlve8 we u1thout    c, ior BU 10, to a-tar       oaths
tar 8uah itwl8a8 trutoG            "fowl  88lntewnw  und
o th wmttetr mtb r tdo no tr e~          ~~i~
                                      llL@blUty&    app1%-
cant8 sor uwl8tuM6. m wtt0t,    0r ~0~86, gc~ci~4   defi~
tha boundary llae beWeea the80 iield8 oi duty kcauae we do
not hare she tacta b6ioro Its. St% the Depwtmant reprewattb-
tivw should aluuym be able 80 judge whether the mdnita8tru-
tlom of an oah or the taUng of un     laknovledgaeat
                                                   form8 8
part OS tha mcarear~   steps   ln e8tabliw       the ellgibillty of
an applioant.
                                             VorJ truly ymtr8
                                     ATTl%t?iEX-          OF    !iZWd




Emdb